No. 99-21178
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-21178
                          Conference Calendar



MARIA GRACIELA RAMIREZ,

                                             Plaintiff-Appellant,

versus

THE STATE OF TEXAS,

                                             Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-4060
                       --------------------

                            April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Maria Graciela Ramirez appeals the district court’s order

dismissing her civil action.    Because Ramirez does not address

the district court’s reasons for dismissing her civil action,

namely that her suit against the State of Texas is barred by the

Eleventh Amendment and that she cannot challenge a state court

judgment in federal court, she has abandoned the only issues

before this court.    See Brinkmann v. Dallas County Deputy Sheriff



Abner, 813 F.2d 744, 748 (5th Cir. 1987).       Ramirez’s appeal is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-21178
                                -2-

without arguable merit and is thus frivolous.    See Howard v.



King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because the appeal

is frivolous, it is DISMISSED.   5TH CIR. R. 42.2.

     Ramirez was previously sanctioned in Ramirez v. State of

Texas, No. 97-20626 (5th Cir. Feb. 26, 1998) for filing a

frivolous appeal.   Ramirez has nevertheless filed another

frivolous appeal.   Accordingly, Ramirez is BARRED from filing any

pro se civil appeal in this court without the prior written

approval of a judge of this court in active service.   She is also

BARRED from filing any pro se initial civil pleading in any court

which is subject to this court’s jurisdiction, without the

advance written permission of a judge of the forum court or of

this court.   The clerk of this court and the clerks of all

district courts subject to the jurisdiction of this court are

directed to return to Ramirez, unfiled, any attempted submission

inconsistent with this bar.

     APPEAL DISMISSED; SANCTIONS IMPOSED.